Case 18-81127-TLS               Doc 241    Filed 07/03/19 Entered 07/03/19 10:58:06                Desc Main
                                          Document      Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                           )        Case No. BK 18-81127-TLS
                                                           )
EAT FIT GO HEALTHY FOODS, LLC et al.1                      )        Chapter 11
                                                           )
                                    Debtors.               )

             STIPULATION FOR PAYMENT OF MREM BOT PROPERTY, LLC
                        ADMINISTRATIVE EXPENSE CLAIM

         COMES NOW, Eat Fit Go Healthy Foods, LLC, et al., debtors and debtors-in-possession

in the above captioned bankruptcy case ("Debtors"), and MREM BOT Property, LLC

("MREM"), by their counsel, pursuant to 11 U.S.C. §§ 105(a), 363(c)(1) and 503, and stipulate

as follows:

         1. On October 16, 2018, this Court entered an Order Granting Second Omnibus Motion

to Reject Unexpired Leases (Doc No. 90) which allows MREM a certain administrative claim

(the "MREM Administrative Claim"), as follows:

         Pursuant to 11 U.S.C. § 365(d)(3), and without prejudice to its right and ability to
         file a proof of claim for any pre-petition and lease rejection unsecured claims,
         MREM BOT Property, LLC is entitled to and granted an allowed, administrative
         priority claim against Eat Fit Go Healthy Foods – Kansas City, LLC and Eat Fit
         Go Healthy Foods, LLC, for all post-petition, pre-rejection rent and additional
         rent which has accrued under the Farnam Lease, from the petition date, to and
         through the MREM Possession Reversion Date in the amount of $8,794.80.
         Nothing in this Order shall require Debtors to pay this amount at this time.

         2. On June 20, 2019, Debtors filed a certain Motion for an Order Approving Payment of

Certain Administrative Expenses (Doc. No. 234) ("Administrative Expense Motion") which

inadvertently omitted a reference to the MREM Administrative Claim.


1
 Debtors in these cases include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit Go
Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go
Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC,
and Eat Fit Go Healthy Foods - Minnesota, LLC.




69358116.2
CORE/3007017.0005/153420646.2
Case 18-81127-TLS               Doc 241    Filed 07/03/19 Entered 07/03/19 10:58:06        Desc Main
                                          Document      Page 2 of 3
IN THE MATTER OF
Eat Fit Go Healthy Foods, LLC
Case No. BK 18-81127
Stipulation for Payment of MREM Bot Property, LLC Administrative Expense Claim

         3. Rather than modify the relief requested in the Administrative Expense Motion, the

parties hereby stipulate and agree that the MREM Administrative Claim will be paid in full first

from the net proceeds of any avoidance actions under Chapter 5 of the Bankruptcy Code as

discussed in the Administrative Expense Motion.

         WHEREFORE, Debtors and MREM Bot Property, LLC respectfully request this Court

enter an order: (1) granting the relief requested in this Stipulation; (2) overruling all objections to

this Stipulation; and (3) granting any other relief at equity or law this Court deems necessary or

appropriate.

                                                  EAT FIT GOT HEALTHY FOODS, LLC,
                                                  Debtors

                                                  By: /s/ Paul M. Hoffmann
                                                     Paul M. Hoffmann (MO # 31922)
                                                     Nicholas Zluticky (MO # 61203)
                                                     Stinson LLP
                                                     1201 Walnut Street Suite 2900
                                                     Kansas City, MO 64106
                                                     Phone: 816.842.8600
                                                     Fax: 816.691.3495
                                                     Email:      paul.hoffmann@stinson.com
                                                                 nicholas.zluticky@stinson.com

                                                        Counsel for Debtors

                                                  MREM BOT PROPERTY, LLC


                                                  By:       /s/ Brendan L. McPherson
                                                        Brendan L. McPherson (MO #60428)
                                                        Polsinelli PC
                                                        900 W. 48th Place, Suite 900
                                                        Kansas City, MO 64112
                                                        Phone: (816) 753-1000
                                                        Fax: (816) 753-1536 Fax
                                                        Email:      bmcpherson@polsinelli.com




69358116.2
CORE/3007017.0005/153420646.2
Case 18-81127-TLS               Doc 241     Filed 07/03/19 Entered 07/03/19 10:58:06    Desc Main
                                           Document      Page 3 of 3
IN THE MATTER OF
Eat Fit Go Healthy Foods, LLC
Case No. BK 18-81127
Stipulation for Payment of MREM Bot Property, LLC Administrative Expense Claim

                                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 3rd day of July, 2019, true and correct copies of the
(1) Stipulation for Payment of MREM Bot Property, LLC Administrative Expense Claim; and (2)
Notice of Objection / Resistance Deadline related thereto, were sent to those parties receiving
electronic notice via the CM/ECF system, and by United States Postal Mail, postage prepaid, to
those parties identified in CM/ECF as not receiving electronic notice.


                                                          /s Nicholas Zluticky _____
                                                   Nicholas Zluticky, MO # 61203




69358116.2
CORE/3007017.0005/153420646.2
